DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional application of U.S. Patent Application No. 13/859,741, filed on April 10, 2013, now U.S. Patent No. 10,335,412. 

Response to Amendment
	Applicant’s amendment filed December 31, 2020, amending claims 12 and 17 have been entered.  Claims 1-11, 13 and 16 were previously canceled.  Claims 12, 14, 15 and 17-19 are currently pending and presented for examination.  

Response to Arguments
The previous double patenting rejection over U.S. Patent No. 10,335, 412 is hereby maintained and detailed below as Applicant has not put forth any persuasive arguments for traversal nor filed an appropriate terminal disclaimer.  It is noted that Applicant will consider filing a terminal disclaimer.
Applicant's arguments filed December 31, 2020 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
M of adenine and 2 mg/kg adenine is equivalent to about 211.4 M adenine.  Applicant further argues that the instant specification demonstrates that more than 100 M of adenine provides superior therapeutic effects in reducing ROS production.   Applicant argues that Mueller fails to teach reducing ROS or the effective amount of adenine for treating ROS associated conditions or diseases.  Applicant argues that Mueller simply teaches a compound as an adenine receptor ligand that exhibits Ki values against the human adenine receptor of at most 100 M and preferably less than 100 M.  Applicant argues that the amount of adenine used in the instant invention is much higher than taught in Mueller.
These arguments are found not persuasive since Mueller does not teach using the compounds disclosed therein in an amount of at most 100M and preferably less than 100 M.  In paragraph [0069] of Mueller, guidance is given with respect to selecting a compound of formula (I) useful in the claimed invention.  Mueller teaches that the compounds according to general formula (I) exhibit a Ki value against the human adenine receptor, preferably under the experimental conditions specified in the experimental section, of at most 100 M, more preferably at most 10 M, still more preferably at most 1.0 M, most preferably at most 0.5 M and in particular at most 0.1 M [0069].  Thus Mueller teaches that the preferred compounds should be chosen based on 
Furthermore, Mueller et al. specifically teaches that the compounds should act as potent and selective adenine receptor ligands useful as antinociceptive or neuroprotective drugs [0009]. Mueller also teaches that a further object of the invention is to provide the use of these compounds for alleviating, preventing and/or treating diseases and disorders connected to adenine receptor function, particularly for, but not limited to the use as antinociceptive or neuroprotective agents [0009].  Mueller et al. teaches that neuroprotective effects of adenine on Purkinje cell survival were demonstrated to be mediated via a specific adenine binding site in rat brain [0002].  Mueller et al. teaches that since the adenine receptor is also expressed in the brain, e.g. in the cortex, also included are CNS disorders, such as neuroinflammatory conditions and neurodegenerative disorders (e.g. Alzheimer's and Parkinson's disease) [0121]. Thus Mueller et al. further teaches that since adenine receptors are also located throughout the brain, especially in the cerebral cortex, adenine would provide In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus for reasons of record, and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  This action is final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,335,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘412 are mutually obvious and thus not patentably distinct.

Claims 2 and 4 of ‘412 claim a method for treating Alzheimer’s disease comprising administering an effective amount of adenine as the sole active ingredient.
	‘412 does not claim the specific amounts as claimed in the instant claims.
However, an ordinary skilled artisan would necessarily arrive at the dosages as instantly claimed since ‘412 claims the administration of the same compound for the treatment of the same disorder as claimed in the instant claims.  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘412 and thus are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. U.S. Publication No. 2011/0288106 A1.
Claims 12, 14, 15 and 17-19 of the instant application claim a method for treating a reactive oxygen species (ROS) associated condition or disease comprising the administration of adenine and/or a pharmaceutically acceptable salt thereof as the sole active ingredient in an effective amount in the range of from 1 mg/kg body weight to 30 mg/kg body weight, wherein the ROS associated condition or disease is Parkinson’s disease or Alzheimer’s disease.
Mueller et al. teaches adenine receptor ligands useful for treating, alleviating and/or preventing diseases and disorders related to adenine receptor function, especially the use as antinociceptive or neuroprotective drugs (abstract).
Mueller et al. teaches that diseases and disorders related to adenine receptor function refer to a condition involving adenine receptor activity including neurodegenerative diseases, nociceptive pain, and neuropathic pain [0121]. Since the adenine receptor is also expressed in brain, e.g. in the cortex, also included are CNS 
Thus Mueller et al. teaches the treatment of neurodegenerative diseases including Alzheimer’s disease and Parkinson’s disease comprising the administration of an adenine receptor ligand.
Mueller et al. does not specifically teach administration of adenine.
However, it would have been obvious to a person of ordinary skill in the art to use adenine to treat neurodegenerative diseases including Alzheimer’s disease and Parkinson’s disease since adenine would have been expected to bind to the adenine receptor with a reasonable expectation of similar success as the compounds disclosed in Mueller et al.  Furthermore, Mueller et al. specifically teaches that prior to the effective filing date of the instant application adenine was known in the art to have neuroprotective properties [0002].  Thus since adenine is an adenine receptor ligand known to have neuroprotective properties, an ordinary skilled artisan would have been motivated to administer adenine as an adenine receptor ligand for treating, alleviating 
Moreover, an ordinary skilled artisan would have been motivated to vary and/or optimize the amounts to be administered such that optimal treatment results are achieved and thus arrive at the amounts as claimed in the instant claims.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  An ordinary skilled artisan would necessarily arrive at the amounts as claimed since the prior art specifically renders obvious treating the same conditions comprising the administration of the same compound as a neuroprotective agent and thus the protection of neurons against oxidative stress is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 12, 14, 15 and 17-19 are rejected.  Claims 1-11, 13 and 16 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM